DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 08 November 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08 November 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 17 in the reply filed on 02/01/2021 and the specie of Formula (III) in the reply of 05/24/2021 is acknowledged.  The traversal is on the ground(s) that the cited references do not teach the claimed technical feature and the lack of undue burden.  This is not found persuasive because the cited references disclose the feature of a composition with a polyethylene copolymer and a hindered light stabilizer (HALS) and the selection of the various species that are directed to differing parameters requires different search strategies, databases and/or . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2021 and 05/24/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 8-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 8, 9-11 and 17, the phrase “preferably”, "e.g.", “mainly” and “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "R" in line 1 – the claim unclear since there is no recitation of any R variable in the parent claim 1 or the instant claim 6.  
Claim 12 recites “wherein said sterically hindered phenolic antioxidant” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites a composition with three components; however, it is unclear as to which component is being included - notice the “and” after the first component but the lack of another operator afterwards.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US20120125657A1).
	Claims 1-6, 8, 10 and 13: Brown discloses a cable comprising an insulation coating comprising a polyethylene vinyl acetate copolymer (EVA) and the claimed HALS (abs, ¶35, 39, 63-65 and Table 1-6 with accompanying text and claim 1). Further, it is noted that Tables 1-6b disclose the claimed loading amounts for each components, the claimed MP – e.g. Elvax 265 has a MP of 75 0C and the cross-linking feature (¶59, 61).
	Claim 7: Regarding the claimed property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
	Claims 9, 11 and 12: Brown discloses the hindered phenol components and the flame retardant agent (¶48, 55, 65 and tables 1-6).
	Claim 17: Brown discloses the process of applying the insulation coating onto a wire/cable via heating zone (¶73).
Claim(s) 1-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US20060116456A1 – equivalent to WO2006060093 – the X-reference cited in the ISR).
Claims 1-6, 8, 10 and 13: Lin discloses a cable comprising an insulation coating comprising a polyethylene vinyl acetate copolymer (EVA) and the claimed HALS (abs, ¶10-23, 28, 38 and Table 1-3 with accompanying text and claim 1). Further, it is noted that Tables 1-3 disclose the claimed loading amounts for each components, the claimed MP – LLDP has a MP of about 105 0C and the cross-linking feature (claim 15).
	Claim 7: Regarding the claimed property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Further, Lin discloses the ageing feature (claim 14).
	Claims 9, 11 and 12: Lin discloses the hindered phenol components and the flame retardant agent (¶39 and tables 1-3).
	Claim 17: Lin discloses the process of applying the insulation coating onto a wire/cable via heating zone (claims 36-40).
Claim(s) 1-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (WO2015178151A1 – the English US equivalent US20170051208A1 is referenced from hereon).
	Claims 1-6, 8, 10, 13 and 17: Iwata discloses a cable comprising an insulation coating comprising a polyethylene vinyl acetate copolymer (EVA) and the claimed HALS (abs, ¶33-45, 76-85, Table 1-5 with accompanying text and claim 1). Further, it is noted that Tables 1-5 disclose the claimed loading amounts for each components and the EVA component DF940 has a MP of 77 0C, A1150 has MP of 99 0C and EVA 460 has MP of 88 0C. It is noted that heating leads to the cross-linking.
	Claim 7: Regarding the claimed property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
	Claims 9, 11 and 12: Iwata discloses the hindered phenol components and the flame retardant agent (¶53, 59, 69-75 and tables 1-5).
It is noted that Easter, Caronia and Dammer are cited in the ISR as anticipatory X-references.  They are not applied here for brevity, redundancy and compact prosecution purposes based on the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Lin or Iwata.
	The Brown, Lin or Iwata reference discloses the claimed invention but does not explicitly disclose the claimed thickness range. It is noted that the claimed thickness is construed as a result-effective variable, i.e., a variable which achieves a recognized result. Given that the Brown, Lin or Iwata reference discloses a similar insulation composition to be applied to a similar wire/cable product via a similar coating process, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges based on the desired sheathing thickness, insulation and wires, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mendelson, Troutman and Hayashi discloses insulation compositions with polyethylene and HALS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764